On Remand from the Alabama Supreme Court

SHAW, Judge.1
On the authority of Ex parte Brown, 812 So.2d 305 (Ala.2001), the judgment of the circuit court is reversed and this cause is remanded to the Circuit Court of Jefferson County for proceedings consistent with the Supreme Court’s opinion.
REVERSED AND REMANDED.
McMILLAN, P.J., and COBB, BASCHAB, and WISE, JJ., concur.

. On original submission, this case was affirmed by an unpublished memorandum. That memorandum was authored by another Judge on this Court. This case was reassigned to Judge Shaw on January 16, 2001.